DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 was filed after the mailing date of the Non-Final Office Action on 11/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 02/16/2022 has been entered. Claims 1, 3, 8, 9, 13, 14, 17, 21  and 22 were amended, and claim 7 was canceled. Claims 1-6, 8- 14, and 16-22 remain pending in the application. 
Allowable Subject Matter
Claims 1-6, 8-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 21-22: the claims were previously rejected over Sezan in view of Kim and Kim 2. However, the prior art taken alone or in combination fails to disclose, teach, or suggest the claims as amended including “during a fingerprint enrollment operation, generating at least one transformed fingerprint image for use in a fingerprint authentication operation” and “applying the at least one transfer function to the enrollment fingerprint image to generate the at least one transformed fingerprint image, wherein each transformed 
Regarding claims 2-6, 8- 14, and 16-20: the claims depend directly or indirectly from claim 1; therefore, allowed for the same reasons as applied above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 14, lines 1-19, filed 02/16/2022, with respect to claim 1 as amended have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665